J-S61008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

WILLIAM MCKINNON

                            Appellant               No. 1696 WDA 2015


              Appeal from the PCRA Order September 29, 2015
             In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0006835-2012


BEFORE: PANELLA, J., LAZARUS, J., and MUSMANNO, J.

JUDGMENT ORDER BY PANELLA, J.:                FILED SEPTEMBER 22, 2016

      Appellant, William McKinnon, appeals, pro se, from the order entered

September 29, 2015, in the Court of Common Pleas of Allegheny County,

dismissing his petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      We assume the parties’ familiarity with the facts and procedural

history of this case. We set forth only the brief procedural history necessary

for our disposition.

      Following a hearing, the trial court revoked McKinnon’s probation and

imposed a sentence of one to three years’ imprisonment. McKinnon

appealed. And a panel of this Court affirmed the judgment of sentence. See

Commonwealth v. McKinnon, 660 WDA 2014 (Pa. Super., filed 3/5/15)

(unpublished memorandum).
J-S61008-16



      McKinnon filed a timely PCRA petition. The PCRA court appointed

counsel who subsequently moved to withdraw. The court provided notice of

its intent to dismiss the petition without a hearing and permitted counsel’s

withdrawal. McKinnon filed a response to the PCRA court’s notice, but did not

raise PCRA counsel’s ineffectiveness. The court dismissed the petition. And

this timely appeal followed.

      In his first two issues, McKinnon raises claims of trial court error—that

there was a lack of evidence to support the trial court’s revocation of his

probation and that the trial court denied him due process of law during the

revocation proceeding.

      The PCRA, however, procedurally bars claims of trial court error,
      by requiring a petitioner to show the allegation of error is not
      previously litigated or waived. 42 Pa.C.S.A. §§ 9543(a)(3),
      9544. At the PCRA stage, claims of trial court error are either
      previously litigated (if raised on direct appeal) or waived (if not).
      Commonwealth v. Spotz, 18 A.3d 244, 260-61 (Pa. 2011)
      (rejecting claims of trial court error as either previously litigated
      where raised on direct appeal or waived where not raised direct
      appeal).

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 780 (Pa. Super.

2015) (en banc).

      McKinnon raised these claims on direct appeal. See McKinnon, 660

WDA 2014 at 3. Therefore, they are previously litigated and not cognizable

under the PCRA. See Reyes-Rodriguez; 42 Pa.C.S.A. §§ 9543(a)(3) and

9544(a)(2).




                                      -2-
J-S61008-16



     In his final issue, McKinnon claims that his PCRA counsel rendered

ineffective assistance of counsel. McKinnon did not raise this issue in the

PCRA court. He cannot raise it now for the first time in this appeal. See

Commonwealth v. Pitts, 981 A.2d 875 (Pa. 2009); Pa.R.A.P. 302(a).

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2016




                                   -3-